Case 1:15-cv-23486-FAM Document 94 Entered on FLSD Docket 11/20/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                 CASE NO. 15-23486-CIV-FAM


  Julio Hernandez Hernandez and all
  others similarly situated under 29 U.S.C.
  216(B),

         Plaintiffs,

            v.

  Acosta Tractors Inc,
  Felix F. Acosta,
  Alex Ros,

        Defendants.
  _____________________________________/



                                         Mediation Report


         A mediation conference was scheduled before the undersigned mediator for November

  20, 2018, at 11:30 am at The Engel Firm, 2665 S. Bayshore Drive, Suite 220, Coconut Grove, FL

  33133. See DE 80. Counsel for Defendants and Defendants appeared. Counsel for Plaintiff

  appeared, however, Plaintiff did not appear.




  Dated: November 20, 2018.
Case 1:15-cv-23486-FAM Document 94 Entered on FLSD Docket 11/20/2018 Page 2 of 2




                                          Respectfully submitted,



                                          s/ Sarah Clasby Engel
                                          Sarah Clasby Engel, P.A.
                                          Florida Bar No. 991030
                                          sarah@engel-firm.com
                                          THE ENGEL FIRM
                                          2665 S. Bayshore Drive, Suite 220
                                          Coconut Grove, Florida 33133
                                          Telephone: (786) 235-8419
                                          Facsimile: (786) 235-8420
                                          Mediator

  Copies furnished to:
  Counsel of Record
